
	
		II
		111th CONGRESS
		2d Session
		S. 3549
		IN THE SENATE OF THE UNITED
		  STATES
		
			June 29, 2010
			Mr. Tester (for himself,
			 Mr. Bennett, Mr. Bayh, and Mr.
			 Vitter) introduced the following bill; which was read twice and
			 referred to the Committee on Banking,
			 Housing, and Urban Affairs
		
		A BILL
		To amend the effective date of the gift
		  card provisions of the Credit Card Accountability Responsibility and Disclosure
		  Act of 2009.
	
	
		1.Delay of effective dateTitle IV of the Credit Card Accountability
			 Responsibility and Disclosure Act of 2009 (Public Law 111–24) is amended by
			 striking section 403 and inserting the following:
			
				403.Effective date
					(a)In GeneralExcept as provided under subsection (b),
				this title and the amendments made by this title shall become effective 15
				months after the date of enactment of this Act.
					(b)Exception
						(1)In generalIn the case of a gift certificate, store
				gift card, or general-use prepaid card that was produced prior to April 1,
				2010, the effective date of the disclosure requirements described in sections
				915(b)(3) and (c)(2)(B) of the Electronic Funds Transfer Act shall be January
				31, 2011, provided that an issuer of such a certificate or card shall—
							(A)comply with paragraphs (1) and (2) of
				section 915(b) of such Act;
							(B)consider any such certificate or card for
				which funds expire to have no expiration date with respect to the underlying
				funds;
							(C)at a consumer’s request, replace such
				certificate or card that has funds remaining at no cost to the consumer;
				and
							(D)comply with the disclosure requirements of
				paragraph (2) of this subsection.
							(2)Disclosure requirementsThe disclosure requirements of this
				subsection are met by providing notice to consumers, via in-store signage,
				messages during customer service calls, Web sites, and general advertising,
				that—
							(A)any such certificate or card for which
				funds expire shall be deemed to have no expiration date with respect to the
				underlying funds;
							(B)consumers holding such certificate or card
				shall have a right to a free replacement certificate or card that includes the
				packaging and materials, typically associated with such a certificate or card;
				and
							(C)any dormancy fee, inactivity fee, or
				service fee for such certificates or cards that might otherwise be charged
				shall not be charged if such fees do not comply with section 915 of the
				Electronic Funds Transfer Act.
							(3)Period for disclosure
				requirementsThe notice
				requirements in paragraph (2) shall continue until January 31,
				2013.
						.
		
